Citation Nr: 0842512	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-13 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1980 to March 1984, 
January 1991 to July 1991, June 1995 to September 1995, and 
February 2003 to March 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The veteran requested a decision review officer (DRO) hearing 
in connection with this claim.  The hearing was scheduled and 
subsequently held in October 2006.  The veteran testified at 
the DRO hearing and the transcript is of record.  The veteran 
also requested a travel board hearing in connection with the 
current claim.  The hearing was scheduled and subsequently 
held in May 2008.  The veteran testified before the 
undersigned Veterans Law Judge (VLJ) and the hearing 
transcript is of record.

In July 1996, the veteran requested service connection for a 
right ear nodule.  To date, no action as been taken on this 
claim for benefits.  Thus, the Board refers this issue to the 
RO for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board has reviewed the evidence of record.  Regrettably, 
a remand is required for additional evidentiary development.  
As a preliminary matter, the RO originally denied service 
connection for a right knee injury in a rating decision dated 
June 1984 on the basis that while the veteran had a 
preexisting right knee injury prior to entering service, 
there was no evidence of aggravation during service, or 
current evidence showing residuals of a right knee injury.  
The veteran was notified of this decision in July 1984 and 
did not appeal.  Thus, this decision is final.  The RO 
confirmed and continued the previous denial in a rating 
decision dated October 1992, noting that the veteran had a 
preexisting right knee injury that was not aggravated.  The 
veteran was notified of this decision that same month and did 
not appeal.  Thus, this decision is final.  

The RO denied the veteran's attempt to reopen service 
connection for a right knee injury in a rating decision dated 
June 1993.  The veteran timely perfected an appeal, and the 
Board remanded the veteran's claim in July 1997, February 
2000, December 2000, and May 2003 for additional development.  
The Board issued a decision in January 2004 in which it 
reopened the veteran's service connection claim, but denied 
the claim on the merits.  The veteran was notified of this 
decision that same month and did not appeal.  Thus, this 
decision is final.

The veteran filed a claim for entitlement to service 
connection for "right knee - 2003" in a statement received 
at the RO in June 2005.  The RO denied the veteran's claim in 
the January 2006 rating decision currently on appeal, finding 
that new and material evidence was not received sufficient to 
reopen the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has found in the past that a new claim is generated 
where the veteran claims that an injury occurred in different 
periods of service.  Mercado-Martinez v. West, 11 Vet. App. 
415 (1998); see also Boggs v. Peake, 520 F.3d 1330 (2008) 
(finding that claims based on distinctly diagnosed injuries 
or diseases must be considered separate and distinct claims).  
Here, the Board finds the veteran's current claim to be a 
separate and distinct claim from the previously denied claims 
for a right knee injury.  As such, new and material evidence 
is not required in this case.

A DD-214 Form associated with the veteran's claims file 
reflects that the veteran was recalled to active duty service 
during the period February 2003 to March 2004 in support of 
Operation Enduring Freedom / Noble Eagle.  

STRs showed that the veteran sought treatment at sick call in 
January 2004.  The veteran indicated that he injured his 
right knee in July 2003 while stepping in a "hole."  A 
physical examination found the veteran to have full range of 
motion in his right knee without discomfort.  X-rays taken at 
the time of the examination were interpreted to show no 
significant abnormalities.  The impression was patellofemoral 
syndrome of the right knee.

A line of duty determination (LOD) dated January 2004 found 
that the veteran had a past medical history significant for 
pain and degenerative joint disease (DJD) of the right knee.  
The LOD also noted that the veteran injured his right knee in 
July 2003 after stepping in a "hole."  No evidence of 
intentional misconduct or willful neglect was found at that 
time. 

Also associated with the veteran's claims file is an undated 
lay statement from F.B., a fellow airman.  F.B. stated that 
the veteran fell into an open hole in the rear of a C-17 
aircraft during June or July 2003.  F.B. indicated that the 
veteran expressed no complaints immediately after this 
incident and no other actions were taken at that time.  

The veteran sought care at a VA medical facility in May 2007 
for a variety of physical ailments.  In particular, the 
veteran reported chronic right knee pain due to "trauma" in 
service.  Upon physical examination, the examiner noted the 
presence of crepitus and pain on palpitation.  The impression 
was chronic right knee pain.  The examiner also opined that 
the veteran's chronic right knee pain was more likely than 
not a "direct consequence of the injury that [the veteran] 
had sustained when he was in the Air Force on active duty in 
2003."    

The Board notes that the veteran was not provided with a 
duty-to-inform notice that complied with the Veterans Claims 
Assistance Act (VCAA).  Thus, the veteran should be provided 
complete notification of the information and evidence needed 
to substantiate a service connection claim for a right knee 
injury on both direct and presumptive bases, to include as 
based on aggravation of a preexisting disability.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In light of the evidence 
described above, the Board finds that a VA examination is 
necessary to ascertain the nature and etiology of any and all 
orthopedic disabilities of the right knee, to include an 
opinion as to whether the veteran's right knee disability was 
aggravated by the July 2003 in-service incident.  

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
May 7, 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act.   The 
notice letter must provide information 
about the type of evidence necessary to 
establish service connection for a right 
knee injury on direct and presumptive 
bases, to include as based on aggravation 
of a preexisting right knee disability.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the veteran that are dated 
from May 7, 2008 to the present.  The RO 
should also attempt to obtain any other 
evidence identified as relevant by the 
veteran during the course of the remand, 
provided that the veteran completes the 
required authorization forms.

3.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for a VA examination.  The claims folder 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

The examiner is asked to express an 
opinion as to whether the veteran has a 
currently diagnosed right knee disability.  
If not, the examiner is asked to comment 
on the January 2004 service treatment 
record which found the veteran to have 
patellofemoral syndrome of the right knee.  

In light of the fact that the veteran had 
a right knee disability that preexisted 
service, the examiner is asked to indicate 
whether there is a permanent increase in 
the severity of the underlying pathology 
associated with the right knee disability 
which occurred during service, and in 
particular, as a result of the July 2003 
in-service accident.  If the examiner 
answers this question affirmatively, the 
examiner is then asked to express an 
opinion as to whether the increase in 
severity is due to the natural progress of 
the disease.  If the examiner determines 
that the veteran's right knee disability 
did not increase in severity during 
service, the examiner should indicate as 
such.  The examiner must provide a 
complete rationale any stated opinion.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




